Citation Nr: 1418500	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement a rate of payment in excess of 80 percent of the maximum amount payable for educational assistance under the provisions of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 administrative decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claim for benefits under the Post-9/11 GI bill and assigned a benefit level of 80 percent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the claim on appeal.  In this regard, the RO should undertake additional development to clarify the separation code(s) and reason for the Veteran's separation from service.  This is especially important given that the Veteran's DD 214 lists a separation code of JFV and documentation presumably from the Department of Defense lists separation reason codes of SAT and CIWD.  It is also important given that a February 2010 rating decision located in the Veteran's Virtual VA electronic file indicated that a review of his service treatment records shows that he was assessed with adjustment disorder with depressed mood, chronic, with an opinion of administrative separation, on October 2, 2003.  This is the rating decision that formed the basis of the grant of service connection for major depressive disorder.

As the claim is being remanded for the foregoing reason, the Veteran's entire claims file, to include service treatment and service personnel records, must also be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's entire claims file, to include service treatment and service personnel records.

2.  Seek clarification from the Department of Defense regarding the separation code(s) and reason for the Veteran's separation from service.  

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

